Title: Thomas Jefferson to Richard Rush, 2 August 1812
From: Jefferson, Thomas
To: Rush, Richard


          Monticello Aug. 2. 12. 
           Th: Jefferson presents his compliments to mr Rush, & his thanks for the copy of his oration of the 4th of July, which he has been so kind as to send him, and for his the friendly wishes for he expresses for his health and happiness. to the last nothing contributes more than the contemplation of such specimens as mr Rush has sent him of the eloquence of his country devoted to the celebration of the birthday of our independance. every day’s history proves more & more the wisdom and salutary result of that measure, by developements of the degeneracy of the British nation & of it’s rapid decline towards some awful catastrophe, from which their injustice & the favor of heaven have separated us.
          He salutes mr Rush with sentiments of high respect & esteem.
        